DETAILED ACTION

1. It is hereby acknowledged that 17/665803 the following papers have been received and placed of record in the file: Remark date 02/07/22

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1-20 of US Patent (US 10,506,643).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to sending beacons for setting paging scans of mobile devices. Except for the obvious variations noted in the instant claims, while Instant application (17/665803) explains connection request comprises information associated with a clock, the main difference is US Patent (US 10,506,643) transmitting, by the host device, the page after the identified time when the accessory device will begin the page scan, wherein the identified time is after a time the advertising beacon was received at the host device. This would be an obvious variation for purpose of determine the page scan(s) or advertisement beacons to have coordination between devices for better power management.  

Instant Application (17/665803)
US Patent (US 10,506,643)
1. A method of initiating a connection between a host device and an accessory device, the method comprising: transmitting, by the accessory device, one or more beacons to the host device;
 receiving, by the accessory device, a connection request from the host device, wherein the connection request comprises information associated with a clock of the host device; 
synchronizing, at the accessory device, a clock of the accessory device with the clock of the host device based on the received information; 
and connecting with the host device to form an ad hoc wireless network.  

11. (Previously Presented) A method of wirelessly establishing a connection between a host device and an accessory device, the method comprising: receiving, at the host device, an advertising beacon from the accessory device, wherein the advertising beacon comprises information identifying a time when the accessory device will begin a page scan to receive one or more pages from the host device; generating, at the host device and in response to the advertising beacon, a page; transmitting, by the host device, the page after the identified time when the accessory device will begin the page scan, wherein the identified time is after a time the advertising beacon was received at the host device; and establishing a connection with the accessory device through a wireless medium.

The remaining claims are similar to instant claims. 


Claim Rejections - 35 USC § 102
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 invention.


7.  Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palin (US 2015/0289124)

Regarding claim 18, Palin teaches a method of initiating a wireless connection between a host device and an accessory device, the method comprising: 
determining, at the host device and based at least in part on one or more beacons from the accessory device, that the accessory device is proximate to the host device; (see Palin paragraph [0147]-[0149], [0160] ,[0162] explains receiving advertising, Fig 1A-C )
in response to determining that the accessory device is proximate to the host device, (see  Palin paragraph [0147]-[0149], [0160] ,[0162] explains receiving advertising  and requesting connect based on advertising packet, which would be in range to connect)transmitting, by the host device, a connection request to the accessory device, the connection request comprising information identifying a value of a clock of the host device;(see paragraph [0162] explains connect request includes field sleep clock accuracy)  
 after transmitting the connection request, receiving an acknowledgement from the accessory device; (see Palin paragraph [0162] explains advertiser device accepts the connect_req and point to point connection results between scan/initiator device)  
 and Atty. Dkt. No. 5607.2490003- 19 - connecting with the accessory device to form the wireless connection.  (see Palin paragraph [0162] explain advertising becomes slave device in a piconet)  

Regarding claim 19, Palin taught the method of claim 18, as described above.  Palin further teaches wherein the one or more beacons comprises information associated with a time at which the accessory device will begin a page scan to receive one or more pages from the host device.   
(see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval,[0161]-[0164],[0168] further explains scanwindow and scan interval based on advertising)

Regarding claim 20, Palin taught the method of claim 19, as described above. Palin furthe teaches wherein the information associated with the time at which the accessory device will begin the page scan comprises: information identifying a value of a clock of the accessory device at a beginning of a page scan window corresponding to the page scan and information identifying a value of the clock of the accessory device at a time the one or more beacons were transmitted; (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval,[0161]-[0164],[0168] further explains scanwindow and scan interval based on advertising) or at least one of a temporal offset until the page scan will begin or an absolute time when the page scan will begin. (see Palin paragraph [0127]-129],[0162] explains connection request with winoffset)



Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. Claims 1-17 are rejected under 35 U.S.C. §103 as being unpatentable over Palin (US 2015/0289124) in view of Kamath et al (US 2014/0355582),    

Regarding claim 1, Palin teaches a method of initiating a connection between a host device and an accessory device, the method comprising: 
transmitting, by the accessory device, one or more beacons to the host device; (see Palin paragraph [0159], [0162] explains advertising device sends advertising packet, Fig.1B)  
 receiving, by the accessory device, a connection request from the host device, wherein the connection request comprises information associated with a clock of the host device; (see Palin paragraph [0162] explains connect request with sleep clock accuracy)
and connecting with the host device to form an ad hoc wireless network.  (see Palin paragraph [0167] explains connection in piconet and bluetooth)  
Palin does not explicitly disclose synchronizing, at the accessory device, a clock of the accessory device with the clock of the host device based on the received information 
However analogous art Kamath discloses synchronization or resynchronization between slave and master (see paragraph [0075],[0080])  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Palin with Kamath’s BLE scatternet system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve on power usage by low power communication (See paragraphs [0006]).    

Regarding claim 2, the modified Palin taught the method of claim 1, as described above.  The modified Palin further teaches comprising: receiving, by the accessory device, a poll from the host device; (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval) and transmitting, by the accessory device, an acknowledgment to the host device.   (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval)

Regarding claim 3, the modified Palin taught the modified Palin taught the method of claim 1, as described above.  The modified Palin further teaches wherein the one or more beacons comprises information associated with a time at which the accessory device will begin a page scan to receive one or more pages from the host device.  (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval,[0161]-[0164],[0168] further explains scanwindow and scan interval based on advertising)


Regarding claim 4, the modified Palin taught the method of claim 3, as described above.  The modified Palin further teaches wherein the information associated with the time at which the accessory device will begin the page scan comprises: information identifying a value of a clock of the accessory device at a beginning of a page scan window corresponding to the page scan; (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval,[0161]-[0164],[0168] further explains scanwindow and scan interval based on advertising)and information identifying a value of the clock of the accessory device at a time the one or more beacons were transmitted.  (see paragraph [0162] explains connect request includes field sleep clock accuracy)  

Regarding claim 5, the modified Palin taught the method of claim 3, as described above.  The modified Palin further teaches wherein the information associated with the time when the accessory device will begin the page scan comprises at least one of a temporal offset until the page scan will begin or an absolute time when the page scan will begin.  (see Palin paragraph [0127]-129],[0162] explains connection request with winoffset) 

Regarding claim 6, the modified Palin taught the method of claim 3, as described above.  The modified Palin further teaches wherein the one or more beacons further comprises at least one of information on a duration of the page scan or information on a channel to be used during the page scan.  (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval,[0161]-[0164],[0168] further explains scanwindow and scan interval based on advertising)


Regarding claim 7, the modified Palin taught the method of claim 1 , as described above.  The modified Palin further teaches wherein the one or more beacons are transmitted using two or more different protocols, using two or more different formats, or two or more different channels.  (see Palin paragraph [0159]-[0163] explains advertising with event types, PHY channels)  

Regarding claim 8, the modified Palin taught the method of claim 1, as described above.  The modified Palin further teaches wherein the one or more beacons comprise different content.  (see Palin paragraph [0161][0163] explains advertising with event types and fields)  

Regarding claim 9, Palin teaches an accessory device, comprising: a memory that stores instructions; 
and a processor, upon executing the instructions, configured to: transmit one or more beacons to a host device; (see Palin paragraph [0159], [0162] explains advertising device sends advertising packet)   receive a connection request from the host device, wherein the connection request comprises information associated with a clock of the host device; (see Palin paragraph [0162] explains connect request with sleep clock accuracy)
 synchronize a clock of the accessory device with the clock of the host device based on the received information; 
and connect with the host device to form an ad hoc wireless network.  (see Palin paragraph [0167] explains connection in piconet and bluetooth)  
Palin does not explicitly disclose synchronizing, at the accessory device, a clock of the accessory device with the clock of the host device based on the received information 
However analogous art Kamath discloses synchronization or resynchronization between slave and master (see paragraph [0075],[0080])  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Palin with Kamath’s BLE scatternet system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve on power usage by low power communication (See paragraphs [0006]).    



Regarding claim 10, the modified Palin taught the accessory device of claim 9, as described above.  The modified Palin further teaches wherein the processor is further configured to: receive a poll from the host device; (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval)and transmit an acknowledgment to the host device.  (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval)

Regarding claim 11, the modified Palin taught the accessory device of claim 10, wherein the acknowledgment comprises a null message.  (see Palin paragraph [0092],[0093] explains response is zero)

Regarding claim 12, the modified Palin taught the accessory device of claim 9, as described above.  The modified Palin further teaches wherein the one or more beacons comprises information associated with a time at which the accessory device will begin a page scan to receive one or more pages from the host device.  (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval,[0161]-[0164],[0168] further explains scanwindow and scan interval based on advertising)

Regarding claim 13, the modified Palin taught the accessory device of claim 12, as described above.  The modified Palin further teaches wherein the information associated with the time at which the accessory device will begin the page scan comprises: information identifying a value of a clock of the accessory device at a beginning of a page scan window corresponding to the page scan; (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval,[0161]-[0164],[0168] further explains scanwindow and scan interval based on advertising)and information identifying a value of the clock of the accessory device at a time the one or more beacons were transmitted.  (see Palin paragraph [0162] explains connect request includes field sleep clock accuracy)  

Regarding claim 14, the modified Palin taught the accessory device of claim 12, as described above.  The modified Palin further teaches wherein the information associated with the time when the accessory device will begin the page scan comprises at least one of a temporal offset until the page scan will begin or an absolute time when the page scan will begin.   (see Palin paragraph [0127]-[129],[0162] explains connection request with winoffset)

Regarding claim 15, the modified Palin taught the accessory device of claim 12, as described above.  The modified Palin further teaches wherein the one or more beacons further comprises at least one of information on a duration of the page scan or information on a channel to be used during the page scan.  (see Palin paragraph [0158] explaining polling scheme is device transmits a packet at a predetermined time and corresponding device responds with a packet after a predetermined interval,[0161]-[0164],[0168] further explains scanwindow and scan interval based on advertising)

Regarding claim 16 , the modified Palin taught the accessory device of claim 9, as described above.  The modified Palin further teaches wherein the one or more beacons are transmitted using two or more different protocols, using two or more different formats, or two or more different channels.   (see Palin paragraph [0159]-[0163] explains advertising with event types, PHY channels)  


Regarding claim 17, the modified Palin taught the accessory device of claim 9, as described above.  The modified Palin further teaches wherein the one or more beacons comprise different content.  (see Palin paragraph [0161][0163] explains advertising with event types and fields)  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478